IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT
                             _______________

                                 m 01-10576
                               _______________



                              ODELL BARNES, JR.,

                                                   Petitioner,

                                    VERSUS

                    GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                                   Respondent.

                         * * * * * * * * * * * *

              PHILIP ALAN WISCHKAEMPER and GARY A. TAYLOR,

                                                   Appellants.



                        _________________________

              Appeal from the United States District Court
                   for the Northern District of Texas
                        _________________________

                               January 4, 2002


Before JOLLY, SMITH, and WIENER, Circuit Judges.

B Y   T H E    C O U R T :



      IT IS ORDERED that appellants’ motion for reconsideration,

treated as a petition for panel rehearing, is GRANTED. Appellants’

motion   to    vacate   the    order   of   July    20,   2001,   is   GRANTED.
Appellants’ motion to reinstate the appeal is GRANTED.

     In the order of July 20, 2001, this court ruled that it “has

no jurisdiction to entertain an appeal from the denial of a request

for compensation under [21 U.S.C.] § 848(q)(8).”   That ruling was

error in light of an intervening published decision of this court,

No. 01-10573, Clark v. Johnson, 2002 U.S. App. LEXIS 7 (5th Cir.

Jan. 2, 2002).   Describing the jurisdictional question as one “of

first impression in this Court,” the panel in Clark held that we

have jurisdiction to review such an order.   Id. at *5-*6.

     We therefore must address the question whether the district

court erred in holding that state clemency proceedings cannot be

compensated under § 848(q)(8). The Clark panel answered that ques-

tion, as well, holding that “the phrase 'proceeding for executive

or other clemency as may be available to the defendants' as it ap-

pears in § 848(q)(8) does not apply to state clemency proceedings.”

Id. at *10.

     Accordingly, the order of the district court denying compen-

sation for state clemency proceedings is AFFIRMED.




                                 2